Citation Nr: 1728085	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for herniated nucleus pulpous (HNP) at L4-5 with moderate limitation of motion.

2.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity intervertebral disc syndrome (IVDS) radiculopathy.  

3.  Entitlement to an initial disability rating in excess of 40 percent for left lower extremity IVDS radiculopathy.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In an August 2010 rating decision, in pertinent part for the lumbar spine disability, the RO, granted a temporary total evaluation (effective February 11, 2010 to August 1, 2010), and continued a 20 percent disability rating for after that time.  In a June 2011 rating decision, the RO, in pertinent part, granted  service connection for right and left lower extremity IVDS, with a 10 percent rating for each extremity (effective March 8, 2010).  In a November 2011 rating decision, the RO, as to the lumbar spine disability, granted a temporary total evaluation (from September 2, 2011 to January 1, 2012), and continued a 20 percent evaluation from January 1, 2012.  In October 2016, the RO granted a 40 percent disability rating (effective March 8, 2010) for left lower extremity IVDS.  


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is has not been productive of limitation of  forward flexion to 30 degrees or less, or of ankylosis.  

2.  The Veteran's right lower extremity radiculopathy has been manifested by no more than mild incomplete paralysis of the sciatic nerve.  

3.  The Veteran's left lower extremity radiculopathy was manifested by severe incomplete paralysis, with marked muscular atrophy. 

CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 percent for herniated nucleus pulposus at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 5242 (2016).

2.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for an initial disability rating of 60 percent, and no higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Lumbar Spine and Right and Left Lower Extremity Radiculopathy Disabilities

The Veteran contends that a disability rating in excess of 20 percent is warranted, outside the periods for which he received temporary total evaluations following spine surgeries (February 11, 2010 to August 1, 2010 and from September 2, 2011 to January 1, 2012) for his service-connected lumbar spine disability.  He further contends that a disability rating in excess of 40 percent is warranted for left lower extremity radiculopathy and a 10 percent disability rating for right lower extremity radiculopathy.

A.  Applicable Law

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease. The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degree; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation would only be warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


B.  Factual Background and Analysis

The Veteran contends that during the applicable appeal period a disability rating in excess of 20 percent for his lumbar spine disability is warranted.  The Veteran filed the current claim for an increased rating for the lumbar spine disability on March 8, 2010.  The RO subsequently granted service connection for the right and left lower extremity radiculopathy, with each one effective March 8, 2010, under Diagnostic Code 8520.  The right lower extremity is currently rated 10 percent and the left lower extremity is rated at 40 percent.

For the lumbar spine disability, a rating in excess of 20 percent requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine for the next higher 40 percent evaluation;, or unfavorable ankylosis for a rating in excess of 40 percent.

In a September 2010 notice of disagreement, he reported limitation of motion and use of cane.  In July 2014, he reported falls, pain, and difficulty finding work due to falls.

Treatment records generally document complaints of intermittent to constant back pain, which is sometimes reported as severe.  However, they generally do not provide information concerning range of motion.  The November 2010 VA examiner found forward flexion to 60 degrees, but with pain at 30 degrees.  Considering his range of motion was double from where pain started, it is not reasonably shown range of motion was limited to 30 degrees or less.  There also was no ankylosis.  An August 2016 VA examination also showed flexion in excess of 30 degrees and there was no ankylosis.  Thus, a schedular disability rating in excess of 20 percent is not warranted.  

The evidence of record does not document that the Veteran has had doctor prescribed bedrest.  As such, rating the Veteran under Diagnostic Code 5243 for intervertebral disc syndrome is not appropriate.  

As to the neurological abnormalities, other than right and left lower extremity radiculopathy, both VA examinations make clear that there are no other abnormalities, such as bowel or bladder problems.  

For the right lower extremity radiculopathy, the records do not document that a disability rating in excess of 10 percent is warranted.  The Veteran does not have moderate incomplete paralysis or worse warranting such a rating.  The November 2010 VA examiner found sensory exam to pinprick/pain, touch, position vibration and temperature was intact.  The August 2016 specifically found that the right lower extremity was not affected by radiculopathy.  

Treatment records similarly generally included findings as to left lower extremity radiculopathy, but not right lower extremity radiculopathy.  For example, an August 2011 Portsmouth Navy Medical Center showed that sensation was grossly intact, though a November 2012 record did note a report of pain down both thighs.  A December 2012 record found lower extremity sensory examination was intact to light touch, with no motor weakness.  An August 2011 Portsmouth Navy Medical Center (NMC) documented left lower extremity radiculopathy with "noticeable left quad atrophy," though there was 4/5 strength of the left quad and iliopsoas.  A March 2014 record from Portsmouth NMC also noted "profound atrophy of the quadriceps on the left," and noted gait was slow and somewhat high stepping to prevent his tripping.  A December 2014 treatment record reflects the anteromedial leg and anterolateral thigh were anesthetic, with muscle atrophy that was described as "significant."  

Given that VA examiners and various treatment providers have generally found no objective impairment as to the right lower extremity, and indeed, the lack of any findings of right lower extremity radiculopathy by the August 2016 VA examiner, the Board finds that the Veteran does not have moderate incomplete paralysis or worse for a disability rating in excess of 10 percent for the right lower extremity radiculopathy.

For the left lower extremity, the next higher rating after the current 40 percent disability rating is a 60 percent rating for severe incomplete paralysis, with marked muscular atrophy.

In regard to the left lower extremity, the November 2010 VA examiner noted atrophy, though strength was at 4/5, and sensory deficit was present.  The Riverside Physical Therapy at Pain and Infusion Center records document findings of "significant atrophy," as seen in a March 24, 2010 record.  An August 2011 Portsmouth Navy Medical Center (NMC) documented left lower extremity radiculopathy with "noticeable left quad atrophy."  A March 2014 record from Portsmouth NMC also noted "profound atrophy of the quadriceps on the left," and noted gait was slow and somewhat high stepping to prevent his tripping.  Later in December 2014, it appears the Veteran's thigh area was anesthetic, and had significant muscle atrophy, all of which appears to be associated with the neurologic component of the Veteran's lumbar spine disability.  The August 2016 examination continued to show muscle atrophy and while paresthesias and/or dysesthesias was characterized as mild, it is the Board's view that the overall record at this points supports the assignment of a 60 percent rating for the left lower extremity component of the Veteran's intervertebral disc syndrome.    

At no time during the appeal period was there complete paralysis, with foot dangles and drops, no active movement possible of muscles below the knees, and flexion of knees weakened or lost.  VA examinations and private medical records document that though the Veteran had complaints of falling, he was still able to ambulate - there was active movement possible below the knees.  As such, a disability rating of 80 percent for left lower extremity radiculopathy is not warranted.

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected disabilities and notes that lay testimony is competent to describe certain symptoms associated with such disability.  For example, the Veteran's main complaints have been pain and left lower extremity weakness, which have been considered in rating the Veteran's disabilities.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The Board concludes that, a disability rating in excess of 20 percent is not warranted herniated nucleus pulposus at L4-5.  For the right lower extremity, a disability rating in excess of 10 percent is not warranted.  For the left lower extremity radiculopathy, a disability rating of 60 percent is warranted.  


ORDER

Entitlement to a rating in excess of 20 percent for herniated nucleus pulpous (HNP) at L4-5 with moderate limitation of motion, is denied.  

An initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.

Subject to the law and regulations governing the payment of monetary benefits, a 60 percent disability rating for left lower extremity radiculopathy, is granted.



____________________________________________
MICHAEL KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


